Citation Nr: 1141356	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and G.W.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967, with additional service in the Army National Guard through January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran and his friend, G.W., testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010.  A transcript of the hearing is associated with the claims file.  

The Board remanded this case for further development in March 2011.  At that time, the issues on appeal were service connection for hearing loss and tinnitus.  However, in a July 2011 rating decision, the RO granted service connection for hearing loss, which is a full grant of that benefit sought on appeal.  No jurisdiction-conferring notice of disagreement has been received as to the downstream issues of the effective date or disability rating.  As such, the issue of hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   

The prior remand directives were completed as to tinnitus.  Moreover, as discussed below, the Board finds that the evidence that was obtained upon remand is sufficient to establish entitlement to service connection for such disability.  Therefore, no further development is required.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his current tinnitus was incurred as a result of hazardous noise exposure and acoustic trauma during active service, to include periods of active duty for training (ACDUTRA).





CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which a Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) during which a Veteran was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that his current tinnitus (and hearing loss) is due to noise exposure during basic training and advanced individual training (AIT) on active duty, and during training on the rifle range for the National Guard.  As noted above, the Veteran served on active duty from January to May 1967.  He had further service in the National Guard through January 1972, including periods of ACDUTRA.  The Veteran's military occupational specialty was 12A10, or pioneer, and he qualified as an expert on M-1 and M-14 rifles.  See, e.g., DD Form 214, retirement credits record, report of separation and record of service.  

The Veteran states that he was a combat engineer in the National Guard, and his "summer camp" ACDUTRA was performed with small and medium arms and demolitions.  He qualified with rifles, machine guns, live grenades, and explosives, with no earplugs or ear protection provided.  The Veteran further states that a simulated artillery round exploded within 10 feet from him during training camp in June 1968, leaving him virtually deaf for almost two days.  The Veteran reports that he has had hearing loss and constant tinnitus since service.  See, e.g., April 2008 notice of disagreement; February 2009 statement (listing dates of training and qualifications); December 2010 hearing transcript; VA examination reports.

The Board notes that an April 1967 service examination for the purpose of release from active duty to the Reserves shows normal hearing and no complaints of tinnitus.  He also denied any ear, nose, or throat trouble at that time.  However, the Veteran continued in the National Guard until January 1972 and had several periods of ACDUTRA, including for two weeks in June 1968.  He was noted to be qualified as a rifle expert in May 1970 and September 1971.  See retirement credits record, report of separation and record of service.  There is no subsequent hearing evaluation in the available service treatment records.

The Veteran submitted a May 2000 private audiogram showing objective hearing loss, and no other post-service VA or private records were identified or obtained.

The Veteran was first afforded a VA audiological examination in February 2008.  At that time, the Veteran reported bilateral hearing loss and constant tinnitus since service.  In particular, he stated that tinnitus onset after firing machine guns during service in basic training.  He further reported military noise exposure of small arms and demolitions, with no occupational noise exposure, and hunting as recreational noise exposure.  Following evaluation and review of the claims file, this examiner opined that the Veteran's hearing loss and tinnitus were caused by or the result of noise exposure during service.  The examiner reasoned that the Veteran recalled onset of both disabilities during service and there was no separation audio data. 

The Veteran was again evaluated by a VA examiner in March 2011.  He reported a similar history of hearing loss and tinnitus, stating that he first noticed tinnitus after an artillery round was fired about three feet from him during training in the National Guard.  The Veteran also reported a similar history of noise exposure, stating that he was exposed to explosives and qualified with weapons without ear protection over six years of service as a combat engineer, all in the United States.  The Veteran also reported civilian noise exposure as an auto mechanic for about ten years, and as a welder and doing some steel fabrication for about ten years.  He denied being a hunter or going target shooting.  This examiner opined that it was likely that the Veteran was exposed to excessive noise during service that was detrimental to his hearing, and that the reported acoustic trauma from an artillery round fired close by him in National Guard training likely triggered his tinnitus.  The examiner further stated that occupational noise exposure could not be ruled out, as the Veteran worked in steel fabrication, but that it was just as likely that noise exposure in service damaged his hearing.  

In an April 2011 addendum opinion report, the examiner noted that the claims file and service records were reviewed, and the only hearing test available was from April 1967, which showed normal hearing in both ears.  He further noted that the Veteran served from 1967 through 1972, and that a "separation examination" was not available.  The examiner stated that his prior opinion remained unchanged after review of these records.

With regard to whether there was a separation examination, the Board notes that the April 1967 evaluation was indeed for the purposes of separation from active duty.  However, there was no further examination upon the Veteran's release from service in the National Guard in 1972, after several periods of ACDUTRA.  As such, there is no objective data from that time period concerning any tinnitus or hearing loss.

The Board notes that there are a few inconsistencies in the Veteran's reported post-service noise exposure, such as the initial report of hunting and later denial of hunting or target practice, as well as the initial denial of occupational noise exposure and the subsequent reporting of 20 years of exposure.  Further, there is no treatment for hearing loss or tinnitus in the more than 30 years after the Veteran's release from active duty and the National Guard.  

However, the Veteran is competent to testify to continuous symptoms of tinnitus, and to diagnose such condition, as it is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, his reports of noise exposure during active service, including during active duty basic training and periods of ACDUTRA, are generally consistent with his military occupational specialty and documented qualifications.  Further, the 2011 VA examiner noted that the Veteran's post-service noise exposure could have resulted in hearing problems, but he still opined that the hearing loss and tinnitus were at least a 50/50 probability related to the reported noise exposure and acoustic trauma during service.  

In a July 2011 rating decision, the RO acknowledged that the Veteran's reports of in-service noise exposure and acoustic trauma were generally consistent with the service records, and granted service connection for hearing loss based on the above-summarized evidence, and particularly the positive nexus opinion from the 2011 examiner.  However, in a July 2011 supplemental statement of the case, the RO inexplicably found the Veteran's same lay statements and the resulting positive nexus opinion from the 2011 examiner to be insufficient to support an award of service connection for tinnitus.  Under these circumstances, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence reflects that tinnitus was incurred during active service, to include periods of ACDUTRA.  As such, service connection is warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


